Citation Nr: 0105923	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  96-42 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Evaluation of service-connected multiple sclerosis with optic 
neuritis, manifested by decreased visual acuity and visual 
fields, and rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from August 1974 
to August 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action of the 
New Orleans, Louisiana, regional office (RO) which granted 
service connection for multiple sclerosis with optical 
neuritis and assigned a 30 percent rating.

Also by the January 1996 rating action, the RO granted 
service connection for chronic obstructive pulmonary disease 
(COPD) and assigned a 10 percent evaluation to this 
disability.  In February 1996, the RO notified the veteran of 
this award.  The issue regarding the rating assigned to the 
service-connected COPD was included in the supplemental 
statement of the case that was furnished to the veteran in 
August 1997.  A complete review of the claims folder 
indicates that the veteran did not submit a substantive 
appeal concerning this rating issue.  Accordingly, the issue 
regarding the rating of the service-connected COPD is not 
before the Board for appellate consideration at this time.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
that were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board at this time would be potentially prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In particular, a review of the claims folder indicates that, 
in November 1999, the veteran underwent VA eye and 
miscellaneous neurological disorders examinations.  At a 
subsequent hearing conducted before the undersigned Member of 
the Board in Washington, D.C. in January 2001, the veteran 
testified that, since his last VA examination, he underwent 
an eye examination in January 2000 at the VA outpatient 
clinic.  The veteran testified that his eyesight has worsened 
with 20/50 vision in the right eye.  He described periodic 
neurological problems with his right upper extremity, 
slurring of his speech due to medication, and bladder 
problems. Furthermore, according to the veteran's testimony, 
he participated in vocational rehabilitation. 

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
medical records regarding recent 
treatment for his service- connected 
disability. 

2.  The RO should request the VAMC in 
Alexandria, Louisiana, to furnish copies 
of any additional records of treatment 
that the veteran has received at that 
medical facility since his discharge from 
active duty to the present.  

3.  The RO should also obtain the 
veteran's Vocational Rehabilitation 
folder as well as a copy of any 
vocational assessment completed for the 
veteran.  All documents received should 
be associated with the adjudication 
claims folder.  

4.  Thereafter, a VA examination by an 
ophthalmologist should be conducted to 
determine the severity of the 
service-connected multiple sclerosis with 
optic neuritis. The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
testing, to include field of vision, 
deemed necessary should be performed.  The 
examiner is requested to include the total 
loss of field of vision.  See 38 C.F.R. 
§ 4.76a 

5.  In addition, the veteran should be 
afforded a VA examination by a neurologist 
to determine of the severity the 
service-connected multiple sclerosis.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All testing deemed necessary 
should be completed.  The examiner should 
obtain from the veteran a detailed history 
of neurological complaints and frequency 
of neurological symptoms other than the 
optic.  Following the examination, the 
examiner is requested to identify all 
chronic neurological symptoms resulting 
from the veteran's multiple sclerosis.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran should also be afforded a 
VA examination by a specialist in 
genitourinary disorders to determine the 
severity of the reported bladder 
difficulties.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
testing deemed necessary should be 
completed.  The examiner should obtain 
from the veteran a detailed history of 
genitourinary complaints and frequency of 
genitourinary symptoms.  Following the 
examination, the examiner is requested to 
identify all chronic genitourinary 
symptoms resulting from the veteran's 
multiple sclerosis.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered.  

8.  The RO should then re-adjudicate the 
issue in appellate status.  In 
re-adjudicating this claim, the RO should 
consider the appropriateness of staged 
ratings and of separate ratings for 
diagnosed disabilities associated with the 
service-connected multiple sclerosis.  
See, e.g., Fenderson v. West, 12 Vet. App. 
119 (1999).

If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


